         Plaintiff shall file a response to Defendants' letter seeking
         permission to move to compel by June 1, 2021. So Ordered.

         Dated: May 27, 2021                                                        Mark A. Kirsch
                                                                                    Direct: +1 212.351.2662
May 26, 2021 New York, New York                                                     Fax: +1 212.351.6362
                                                                                    MKirsch@gibsondunn.com
VIA ELECTRONIC FILING

Hon. Lorna G. Schofield
United States District Judge
500 Pearl Street
New York, New York 10007
Re:    Manbro Energy Corp. v. Chatterjee Advisors, LLC, et al., No. 20-cv-3773 (LGS)
Dear Judge Schofield:

I respectfully write as Defendants’ counsel seeking the Court’s permission to move to
compel documents and communications from plaintiff Manbro Energy Corporation
(“Manbro”) and its investment advisor Parkwood LLC (“Parkwood”) that concern issues at
the heart of Manbro’s remaining claims. The existence of these documents and
communications was only just revealed during recent depositions that Manbro tried so hard
to avoid, but ultimately was compelled to provide. Many of these documents should have
been provided months ago in response to document requests served in September 2020.

For months Manbro delayed providing witnesses for properly noticed depositions. See Dkt.
Nos. 56, 58. When the deponents – Bradley Smith, Chaya Slain, and Jonathan McCloskey –
finally testified on April 22, April 27, and May 3, respectively, Defendants learned of crucial
documents, some of which had been the subject of previously issued document requests, but
which Manbro had never produced. These included reports and memoranda in various
electronic databases regarding Manbro’s investments in WPPE; documents reflecting
Parkwood’s track record with respect to risky private equity investments similar to those
WPPE made; and documents reflecting a public relations campaign to harm Defendants’
reputation in order to extract a settlement. Defendants should not have had to serve new
document requests for those documents that were responsive to requests served in September
2020. Nevertheless, on May 10 and 11—within days of the depositions and almost 3 weeks
before the present May 28 fact discovery cut-off—Defendants served requests for documents
and interrogatories on Manbro, and a subpoena on Parkwood (the “Requests”).

Plaintiff now refuses to produce any responsive documents, or even respond to the Requests,
largely on the ground that they are supposedly untimely. This is gamesmanship. Defendants
served the Requests in mid-May—weeks before the fact discovery cut-off—and not before,
due to Manbro’s unwarranted delay in making witnesses available for depositions
(particularly class depositions) and a two-week discovery standstill the parties negotiated in
an effort to resolve the action. See Dkt. No. 74. When the standstill expired, the class
depositions were conducted, and Manbro finally was forced to acknowledge publicly what it
had known all along: no class could be certified because, at minimum, the numerosity
requirement of Rule 23 could not be satisfied. See Dkt. No. 67. Manbro should not now be
permitted to deprive Defendants of critical documents whose existence became known only
The Honorable Lorna G. Schofield
May 26, 2021
Page 2



as a result of depositions Manbro delayed scheduling for months, and many of which were,
in any event, already subject to production pursuant to requests served in September 2020.
The four categories of materials now sought by Defendants are detailed below.1

Documents Relating to Manbro’s Investment in WPPE. The Requests seek previously
unproduced documents concerning Manbro’s investment in WPPE that Defendants first
identified during the first three depositions of Manbro’s witnesses between April 22 and May
3. Those depositions revealed that Parkwood has various software systems and databases
containing information on WPPE that was not produced in discovery, including documents
reflecting Parkwood’s carrying value for WPPE; an internally managed model that
summarized information about the WPPE investment; and audit committee reports
concerning Manbro’s investment in WPPE. These documents are plainly relevant, and
Manbro has made no argument to the contrary. Nor has Manbro disputed its failure to
produce responsive documents from these systems and databases. Defendants requested all
documents concerning Manbro’s investment in WPPE more than eight months ago, in
September 2020, and Manbro should have produced many of these documents then.

Documents Relating To Other Parkwood Investments Closely Resembling the Investment
in WPPE. Parkwood has a track record of making side-pocket investments—risky, illiquid,
and irredeemable investments—that closely resemble the investment in WPPE. These
investments, which Defendants first discovered during depositions on April 27 and May 3,
are clearly relevant to our defense. The terms of Manbro’s other side-pocket investments
and whether those investments produced no or lower returns than WPPE for Manbro’s
investors would reveal Manbro’s understanding of investments like WPPE, how Manbro
interpreted the governing agreements surrounding side-pocket investments, and how Manbro
carried such investments on its books. Such matters bear squarely on whether Defendants
breached their duties to Manbro or the covenant of good faith and fair dealing.

Documents Regarding Manbro’s Policies, Procedures, and Investment Strategies. These
Requests are plainly relevant, as they will shed light on how Manbro evaluated its
investments, including WPPE; what sorts of returns Manbro expected from those
investments; Manbro’s own policies for valuing investments; and whether the returns from
WPPE were in line with other illiquid investments Parkwood made in the developing world.



1
  During the depositions, Defendants also learned that Manbro’s counsel’s communications regarding this
lawsuit have been with Parkwood, not Manbro, and that other third parties outside the privileged relationship
(e.g., Emissary Holdings) participated in them. Many of these communications may not be protected by
privilege or work product. Defendants await a privilege log from Manbro, and reserve their rights on this issue.
                                                                                      (Cont’d on next page)
The Honorable Lorna G. Schofield
May 26, 2021
Page 3



Public Relations Documents. At the depositions, Defendants learned that Manbro retained
an advisory firm, Emissary Holdings, to put maximum pressure on Defendants to settle the
matter to avoid reputational harm, as Manbro’s own witness admitted. In addition, on May
18, Manbro acknowledged for the first time that it had retained yet another public relations
advisor, Reevemark LLC, to communicate with the press.2 Defendants seek all documents
regarding Manbro’s (or its agents’) communications with and about the press relating to this
action. These documents are highly relevant to Defendants’ affirmative defenses and
anticipated counterclaims. Additionally, evidence of Defendants’ efforts to extract a
settlement through an extrajudicial smear campaign will go to Manbro’s credibility at trial.
See Burdyn v. Old Forge Borough, 330 F.R.D. 399, 410 (M.D. Pa. 2019) (evidence
suggesting that “plaintiff ha[d] ulterior motives for bringing the lawsuit such as financial
gain” was “classic example of impeachment”). Further, Manbro cannot possibly assert
privilege or work product protection over its press strategy communications. Universal
Standard Inc. v. Target Corp., 331 F.R.D. 80, 92 (S.D.N.Y. 2019).

                                                    ***

Despite the Requests’ clear relevance, Manbro refuses to produce anything, based primarily
on a timeliness objection. Manbro is mistaken. Many of the documents were required to be
produced pursuant to requests for production served in September 2020. Further, neither the
Court’s Case Management Order nor the Federal Rules required the staging of discovery.
Fed. R. Civ. P. 26(d)(2); Century Jets Aviation LLC v. Alchemist Jet Air LLC, 2011 WL
724734, at *2 (S.D.N.Y. Feb. 8, 2011). Not only was each of the Requests served weeks
before the May 28 fact discovery deadline, but also Parkwood’s 14-day deadline to respond
to the subpoena under Rule 45(d)(2)(B), served on May 11, was well prior to that deadline.
Taylor Precision Prods., Inc. v. Larimer Grp., Inc., 2017 WL 10221320, at *4 (S.D.N.Y.
Feb. 27, 2017). Moreover, Manbro conveniently ignores the impact of the two-week
standstill to which it agreed so that the parties could discuss settlement. See Davis v.
Hartford Life & Accident Ins. Co., 2018 WL 334517, at *3 (W.D. Ky. Jan. 9, 2018)
(“additional requests to produce, based on information learned in the depositions, are timely”
where “a delay of the discovery process” “may be faulted to both parties.”). In any event, as
detailed in Defendants’ contemporaneous request, see Dkt. 74, there is good cause to extend
fact discovery in this action.

Accordingly, we respectfully request that the Court grant Defendants leave to file their
contemplated motion to compel. As always, we appreciate the Court’s consideration.


2
  Defendants promptly served a subpoena on Reevemark LLC on May 23. Manbro now wrongly maintains
that even this subpoena is untimely, despite Manbro first disclosing its retention of Reevemark on May 18.
The Honorable Lorna G. Schofield
May 26, 2021
Page 4



Respectfully,

/s/ Mark A. Kirsch

Mark A. Kirsch


cc:    All Counsel of Record (via ECF)
